                  Case 1:21-cv-05001-ALC Document 8 Filed 06/11/21 Page 1 of 2

                                                                                               
                                 PLATZER, SWERGOLD,
                             GOLDBERG, KATZ & JASLOW, LLP                                           06/11/2021
                                              COUNSELORS AT LAW
475 PARK AVENUE SOUTH                                                                          FOUR GREENTREE CENTRE
18TH FLOOR                                                                                         601 ROUTE 73 NORTH
NEW YORK, NEW YORK 10016                                                                                     SUITE 305
TELEPHONE 212.593.3000                                                                       MARLTON, NEW JERSEY 08053
FACSIMILE 212.593.0353                                                                          TELEPHONE 856.782.8644

WWW.PLATZERLAW.COM                                                                                  Ƒ If checked, reply to
NY DCL # 2035058                                                                                      New Jersey Office
                                                                                         
                                                            June 10, 2021



       Via ECF and email:
       ALCarterNYSDChambers@nysd.uscourts.gov

       Hon. Andrew L. Carter, Jr.
       United States District Court
       40 Foley Square, Room 435
       New York, New York 10007

                       Re:    The D&M Capital Group, LLC (the “Debtor”)
                              Case No. 21-cv-05001 (ALC)

       Dear Judge Carter,

              This firm represents Shanghai Pearls & Gems, Inc. d/b/a Ultimate Diamond Co., the
       appellant (“Appellant”) in the above-referenced bankruptcy appeal of an Order Approving a
       Settlement between Alan Nisselson, Chapter 7 Trustee of the bankruptcy estate of The D&M
       Capital Group, LLC (the “Trustee”) and Radwan Diamond & Jewellery Trading (“Radwan”).

               We were notified that Appellant’s Brief was scheduled to be filed in this matter by July 7,
       2021, and are writing to request an approximate 30-day extension of the time to file Appellant’s
       Brief. We are aware that your Honor’s Individual Rules provide for submission of a Stipulation
       to reschedule dates by which briefs are due, however, counsel that was previously representing
       Radwan in the Debtor’s bankruptcy case has been given permission to withdraw as its counsel,
       and to our knowledge no successor counsel has appeared. Radwan is located in the United Arab
       Emirates and for the time being, the only form of communication with it is through U.S. Registered
       Mail. Thus, we cannot obtain a Stipulation by all involved parties.

               In addition, the Bankruptcy Court has directed that the Trustee, Appellant, Radwan, and
       other interested creditors in the Debtor’s on-going bankruptcy case all take part in a mediation in
       an attempt to arrive at a global settlement of the issues that are present in the bankruptcy case,
       including the issues raised by this appeal. That process has started and Appellant sees no reason
       not to let the mediation process proceed. Further, the attorneys who will be taking part in drafting
       Appellant’s Brief previously, and separately, had scheduled vacation time later this month and in
       July leading up to the July 4 holiday weekend.
          Case 1:21-cv-05001-ALC Document 5
                                          8 Filed 06/10/21
                                                  06/11/21 Page 2 of 2

        Accordingly, it is respectfully requested that an approximate 30-day extension of time to
Wednesday, August 11, 2021, to file Appellant’s Brief, be granted. The Trustee has authorized
Appellant to advise the Court of his consent to the extension. Appellant also respectfully requests
that such an extension be without prejudice to requesting further extensions based on the progress
of the mediation and other facts and circumstances relevant to potential settlement of the matter.



                                                     Respectfully,

                                                     PLATZER, SWERGOLD,
                                                      GOLDBERG, KATZ & JASLOW, LLP


                                                     By: /s/ Andrew S. Muller
                                                            Andrew S. Muller


cc:    Les Barr, Esq., counsel for Trustee (via email)
       Radwan Diamond & Jewellery Trading (via U.S. Registered Mail)




                                             Dated: June 11, 2021
